 

Exhibit 10.4

 

August 20, 2020

 

Horizon Acquisition Corporation

600 Steamboat Road, Suite 200

Greenwich, CT 06830

 

Re:          Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Horizon Acquisition Corporation, a Cayman Islands exempted company
(the “Company”), Credit Suisse Securities (USA) LLC, as representative (the
“Representative”) of the several underwriters (the “Underwriters”), relating to
an underwritten initial public offering (the “Public Offering”) of up to
57,500,000 of the Company’s units (including up to 7,500,000 units that may be
purchased pursuant to the Underwriters’ option to purchase additional units, the
“Units”), each comprising of one of the Company’s Class A ordinary shares, par
value $0.0001 per share (the “Ordinary Shares”), and one-third of one redeemable
warrant (each whole warrant, a “Warrant”). Each Warrant entitles the holder
thereof to purchase one Ordinary Share at a price of $11.50 per share, subject
to adjustment. The Units will be sold in the Public Offering pursuant to a
registration statement on Form S-1 and a prospectus (the “Prospectus”) filed by
the Company with the U.S. Securities and Exchange Commission (the “Commission”).
Certain capitalized terms used herein are defined in paragraph 1 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Horizon Sponsor, LLC (the “Sponsor”) and each of the undersigned
(each, an “Insider” and, collectively, the “Insiders”) hereby agree with the
Company as follows:

 

1.             Definitions. As used herein, (i) “Business Combination” shall
mean a merger, share exchange, asset acquisition, share purchase, reorganization
or similar business combination with one or more businesses or entities; (ii)
“Founder Shares” shall mean the 14,375,000 Class B ordinary shares of the
Company, par value $0.0001 per share, outstanding prior to the consummation of
the Public Offering; (iii) “Private Placement Warrants” shall mean the warrants
to purchase Ordinary Shares of the Company that will be acquired by the Sponsor
for an aggregate purchase price of up to $12,000,000 (or up to $13,500,000 if
the Underwriters’ exercise their option to purchase additional units), or $1.50
per Warrant, in a private placement that shall close simultaneously with the
consummation of the Public Offering (including Ordinary Shares issuable upon
conversion thereof); (iv) “Public Shareholders” shall mean the holders of
Ordinary Shares included in the Units issued in the Public Offering; (v) “Public
Shares” shall mean the Ordinary Shares included in the Units issued in the
Public Offering; (vi) “Trust Account” shall mean the trust account into which a
portion of the net proceeds of the Public Offering and the sale of the Private
Placement Warrants shall be deposited; (vii) “Transfer” shall mean the (a) sale
of, offer to sell, contract or agreement to sell, hypothecate, pledge, grant of
any option to purchase or otherwise dispose of or agreement to dispose of,
directly or indirectly, or establishment or increase of a put equivalent
position or liquidation with respect to or decrease of a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission promulgated
thereunder with respect to, any security, (b) entry into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any security, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (c) public
announcement of any intention to effect any transaction specified in clause (a)
or (b); and (viii) “Charter” shall mean the Company’s Amended and Restated
Memorandum and Articles of Association, as the same may be amended from time to
time.

 

2.             Representations and Warranties.

 

(a)                 The Sponsor and each Insider, with respect to itself,
herself or himself, represent and warrant to the Company that it, she or he has
the full right and power, without violating any agreement to which it, she or he
is bound (including, without limitation, any non-competition or non-solicitation
agreement with any employer or former employer), to enter into this Letter
Agreement, as applicable, and to serve as an officer of the Company and/or a
director on the Company’s Board of Director (the “Board”), as applicable, and
each Insider hereby consents to being named in the Prospectus, road show and any
other materials as an officer and/or director of the Company, as applicable.

 





 

 

(b)                Each Insider represents and warrants, with respect to herself
or himself, that such Insider’s biographical information furnished to the
Company (including any such information included in the Prospectus) is true and
accurate in all material respects and does not omit any material information
with respect to such Insider’s background. The Insider’s questionnaire furnished
to the Company is true and accurate in all material respects. Each Insider
represents and warrants that such Insider is not subject to or a respondent in
any legal action for, any injunction, cease-and-desist order or order or
stipulation to desist or refrain from any act or practice relating to the
offering of securities in any jurisdiction; such Insider has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or (iii)
pertaining to any dealings in any securities and such Insider is not currently a
defendant in any such criminal proceeding; and such Insider has never been
suspended or expelled from membership in any securities or commodities exchange
or association or had a securities or commodities license or registration
denied, suspended or revoked.

 

3.             Business Combination Vote. It is acknowledged and agreed that the
Company shall not enter into a definitive agreement regarding a proposed
Business Combination without the prior consent of the Sponsor.  The Sponsor and
each Insider, with respect to itself or herself or himself, agrees that if the
Company seeks shareholder approval of a proposed initial Business Combination,
then in connection with such proposed initial Business Combination, it, she or
he, as applicable, shall vote all Founder Shares and any Public Shares held by
it, her or him, as applicable, in favor of such proposed initial Business
Combination (including any proposals recommended by the Board in connection with
such Business Combination) and not redeem any Public Shares held by it, her or
him, as applicable, in connection with such shareholder approval.

 

4.             Failure to Consummate a Business Combination; Trust Account
Waiver.

 

(a)                 The Sponsor and each Insider hereby agree, with respect to
itself, herself or himself, that in the event that the Company fails to
consummate its initial Business Combination within the time period set forth in
the Charter, the Sponsor and each Insider shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up; (ii) as promptly as reasonably possible but not more than 10 business days
thereafter, redeem 100% of the Public Shares, at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the funds held in the Trust Account and not
previously release to the Company to pay income taxes (which interest shall be
net of taxed payable and less up to $100,000 of interest to pay dissolution
expenses), divided by the number of then outstanding Public Shares, which
redemption will completely extinguish Public Shareholders’ rights as
shareholders (including the right to receive further liquidation distributions,
if any); and (iii) as promptly as reasonably possible following such redemption,
subject to the approval of the Company’s remaining shareholders and the Board,
liquidate and dissolve, subject in the case of clauses (ii) and (iii) to the
Company’s obligations under Cayman Islands law to provide for claims of
creditors and in all cases subject to the other requirements of applicable law.
The Sponsor and each Insider agree not to propose any amendment to the Charter
(i) that would modify the substance or timing of the Company’s obligation to
allow redemptions in connection with the Company’s initial Business Combination
or to redeem 100% of the Public Shares if it does not complete an initial
Business Combination within the time period required by the Charter, or (ii)
with respect to any other provision relating to the rights of Public
Shareholders or pre-initial Business Combination activity unless the Company
provides its Public Shareholders with the opportunity to redeem their Public
Shares upon approval of any such amendment at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay taxes (which interest shall be net of
taxes payable), if any, divided by the number of then-outstanding Public Shares.

 



2

 

 

(b)                The Sponsor and each Insider, with respect to itself, herself
or himself, acknowledges that it, she or he has no right, title, interest or
claim of any kind in or to any monies held in the Trust Account or any other
asset of the Company as a result of any liquidation of the Company with respect
to the Founder Shares held by it, her or him, if any. The Sponsor and each of
the Insiders hereby further waive, with respect to any Founder Shares and Public
Shares held by it, her or him, as applicable, any redemption rights it, she or
he may have in connection with the consummation of a Business Combination,
including, without limitation, any such rights available in the context of a
shareholder vote to approve such Business Combination or a shareholder vote to
approve an amendment to the Charter (i) that would modify the substance or
timing of the Company’s obligation to allow redemptions in connection with the
Company’s initial Business Combination or to redeem 100% of the Public Shares if
it does not complete an initial Business Combination within the time period
required by the Charter, or (ii) with respect to any other provision relating to
the rights of Public Shareholders or pre-initial Business Combination activity
(although the Sponsor and the Insiders shall be entitled to liquidation rights
with respect to any Public Shares they hold if the Company fails to consummate a
Business Combination within the required time period set forth in the Charter).

 

5.             Lock-up; Transfer Restrictions.

 

(a)                 The Sponsor and the Insiders agree that they shall not
Transfer any Founder Shares (the “Founder Shares Lock-up”) until the earliest of
(A) one year after the completion of an initial Business Combination and (B) the
date following the completion of an initial Business Combination on which the
Company completes a liquidation, merger, share exchange or other similar
transaction that results in all of the Company’s shareholders having the right
to exchange their Ordinary Shares for cash, securities or other property (the
“Founder Shares Lock-up Period”). Notwithstanding the foregoing, if, subsequent
to a Business Combination, the closing price of the Ordinary Shares equals or
exceeds $12.00 per share (as adjusted for share sub-divisions, share
capitalizations, share consolidations, reorganizations, recapitalizations and
the like) for any 20 trading days within a 30-trading day period commencing at
least 150 days after the Company’s initial Business Combination, the Founder
Shares shall be released from the Founder Shares Lock-up.

 

(b)                The Sponsor and Insiders agree that they shall not effectuate
any Transfer of Private Placement Warrants or Ordinary Shares underlying such
warrants until 30 days after the completion of an initial Business Combination.

 

(c)                 Notwithstanding the provisions set forth in paragraphs 5(a)
and (b), Transfers of the Founder Shares, Private Placement Warrants and
Ordinary Shares underlying the Private Placement Warrants are permitted (a) to
the Company’s officers or directors, any affiliate or family member of any of
the Company’s officers or directors, any affiliate of the Sponsor or to any
member of the Sponsor or any of their affiliates; (b) in the case of an
individual, as a gift to a member of one of the individual’s immediate family or
to a trust, the beneficiary of which is a member of the individual’s immediate
family, an affiliate of such person or to a charitable organization; (c) in the
case of an individual, by virtue of laws of descent and distribution upon death
of the individual; (d) in the case of an individual, pursuant to a qualified
domestic relations order; (e) by private sales or transfers made in connection
with any forward purchase agreement or similar arrangement or in connection with
the consummation of a Business Combination at prices no greater than the price
at which the Ordinary Shares or Warrants were originally purchased; (f) by
virtue of the laws of the Cayman Islands or the Sponsor’s organizational
documents upon dissolution of the Sponsor; (g) in the event of the Company’s
liquidation prior to the completion of a Business Combination; or (i) in the
event of, subsequent to the completion of an initial Business Combination, the
Company’s completion of a liquidation, merger, share exchange or other similar
transaction which results in all of the Company’s Public Shareholders having the
right to exchange their Ordinary Shares for cash, securities or other property;
provided, however, that in the case of clauses (a) through (f) these permitted
transferees must enter into a written agreement agreeing to be bound by these
transfer restrictions.

 

(d)                During the period commencing on the effective date of the
Underwriting Agreement and ending 180 days after such date, the Sponsor and each
Insider shall not, without the prior written consent of the Representative,
Transfer any Units, Ordinary Shares, Warrants or any other securities
convertible into, or exercisable or exchangeable for, Ordinary Shares held by
it, her or him, as applicable, subject to certain exceptions enumerated in
Section 6(h) of the Underwriting Agreement.

 

6.             Remedies. The Sponsor and each of the Insiders hereby agree and
acknowledge that (i) each of the Underwriters and the Company would be
irreparably injured in the event of a breach by the Sponsor or such Insider of
its, her or his obligations, as applicable under paragraphs 3, 4, 5, 7, 10 and
11, (ii) monetary damages may not be an adequate remedy for such breach and
(iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 



3

 

 

7.             Payments by the Company. Except as disclosed in the Prospectus,
neither the Sponsor nor any affiliate of the Sponsor nor any director or officer
of the Company nor any affiliate of the officers shall receive from the Company
any finder’s fee, reimbursement, consulting fee, monies in respect of any
payment of a loan or other compensation prior to, or in connection with any
services rendered in order to effectuate the consummation of the Company’s
initial Business Combination (regardless of the type of transaction that it is).

 

8.             Director and Officer Liability Insurance. The Company will
maintain an insurance policy or policies providing directors’ and officers’
liability insurance, and the Insiders shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any of the Company’s directors or officers.

 

9.             Termination. This Letter Agreement shall terminate on the earlier
of (i) the expiration of the Founder Shares Lock-up Period and (ii) the
liquidation of the Company.

 

10.           Indemnification. In the event of the liquidation of the Trust
Account upon the failure of the Company to consummate its initial Business
Combination within the time period set forth in the Charter, the Sponsor (the
“Indemnitor”) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened) to which the Company may become subject as a result of any claim by
(i) any third party for services rendered or products sold to the Company
(except for the Company’s independent auditors) or (ii) a prospective target
business with which the Company has entered into a written letter of intent,
confidentiality or other similar agreement or business combination agreement (a
“Target”); provided, however, that such indemnification of the Company by the
Indemnitor (x) shall apply only to the extent necessary to ensure that such
claims by a third party for services rendered or products sold to the Company or
a Target do not reduce the amount of funds in the Trust Account to below the
lesser of (i) $10.00 per Public Share and (ii) the actual amount per Public
Share held in the Trust Account as of the date of the liquidation of the Trust
Account if less than $10.00 per Public Share due to reductions in the value of
the trust assets, less taxes payable, (y) shall not apply to any claims by a
third party or Target who executed a waiver of any and all rights to the monies
held in the Trust Account (whether or not such waiver is enforceable) and (z)
shall not apply to any claims under the Company’s indemnity of the Underwriters
against certain liabilities, including liabilities under the Securities Act of
1933, as amended. The Indemnitor shall have the right to defend against any such
claim with counsel of its choice reasonably satisfactory to the Company if,
within 15 days following written receipt of notice of the claim to the
Indemnitor, the Indemnitor notifies the Company in writing that it shall
undertake such defense.

 

11.           Forfeiture of Founder Shares. To the extent that the Underwriters
do not exercise their option to purchase additional Units within 45 days from
the date of the Prospectus in full or such option is reduced (in each case, as
further described in the Prospectus), the Sponsor agrees to automatically
surrender to the Company for no consideration, for cancellation at no cost, an
aggregate number of Founder Shares so that the number of Founder Shares will
equal of 20% of the sum of the total number of Ordinary Shares and Founder
Shares outstanding at such time. The Sponsor and Insiders further agree that to
the extent that the size of the Public Offering is increased or decreased, the
Company will effect a share capitalization or a share repurchase, as applicable,
with respect to the Founder Shares immediately prior to the consummation of the
Public Offering in such amount as to maintain the number of Founder Shares at
20% of the sum of the total number of Ordinary Shares and Founder Shares
outstanding at such time.

 

12.           Entire Agreement. This Letter Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby. This Letter Agreement may not be changed, amended, modified
or waived (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by all parties hereto.

 

13.           Assignment. No party hereto may assign either this Letter
Agreement or any of its rights, interests, or obligations hereunder without the
prior written consent of the other parties. Any purported assignment in
violation of this paragraph shall be void and ineffectual and shall not operate
to transfer or assign any interest or title to the purported assignee. This
Letter Agreement shall be binding on the Sponsor, each of the Insiders and each
of their respective successors, heirs, personal representatives and assigns and
permitted transferees.

 



4

 

 

14.           Counterparts. This Letter Agreement may be executed in any number
of original or facsimile counterparts, and each of such counterparts shall for
all purposes be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

 

15.           Effect of Headings. The paragraph headings herein are for
convenience only and are not part of this Letter Agreement and shall not affect
the interpretation thereof.

 

16.           Severability. This Letter Agreement shall be deemed severable, and
the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Letter Agreement or of any other
term or provision hereof. Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties hereto intend that there shall be
added as a part of this Letter Agreement a provision as similar in terms to such
invalid or unenforceable provision as may be possible and be valid and
enforceable.

 

17.           Governing Law. This Letter Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction. The parties hereto
(i) all agree that any action, proceeding, claim or dispute arising out of, or
relating in any way to, this Letter Agreement shall be brought and enforced in
the courts of New York City, in the State of New York, and irrevocably submit to
such jurisdiction and venue, which jurisdiction and venue shall be exclusive,
and (ii) waive any objection to such exclusive jurisdiction and venue or that
such courts represent an inconvenient forum.

 

18.           Notices. Any notice, consent or request to be given in connection
with any of the terms or provisions of this Letter Agreement shall be in writing
and shall be sent by express mail or similar private courier service, by
certified mail (return receipt requested), by hand delivery or facsimile
transmission.

 

[Signature Page Follows]

 



5

 

 

  Sincerely,       Horizon Sponsor, LLC       By: /s/ Todd Boehly     Name: Todd
Boehly     Title: Chief Executive Officer                 /s/ Todd Boehly      
Todd Boehly               /s/ David Minella       David Minella              
/s/ Michele Trogni       Michele Trogni               /s/ Safwan Shah      
Safwan Shah               /s/ Haroon Mokhtarzada       Haroon Mokhtarzada      
        /s/ Robert Ott       Robert Ott               /s/ Kunal Arora      
Kunal Arora

 

[Signature Page to Letter Agreement]

 





 

 

Acknowledged and Agreed:

 

HORIZON ACQUISITION CORPORATION

 

By:  /s/ Todd Boehly     Name:   Todd Boehly     Title: Chairman, Chief
Executive Officer and Chief Financial Officer  

 

[Signature Page to Letter Agreement]

 





 